IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20891
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PAUL DOUGLAS CELESTINE,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-99-CR-380-1
                         --------------------
                             July 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Paul Douglas Celestine appeals his sentence after pleading

guilty to possession of a firearm by a felon.     Celestine, who had

previous Texas state court felony convictions, admitted that on

January 9, 1998, he pawned a nine millimeter Smith & Wesson

pistol, two magazines, and an additional gray gun at a Houston

pawn shop.     The ticket for this transaction was found in

Celestine’s possession when he was arrested for an October 1998

aggravated robbery with a dangerous weapon.     Taking into account

the aggravated robbery conviction, the district court calculated

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20891
                                -2-

Celestine’s base offense level as 20 under U.S.S.G. §

2K2.1(4)(A).

     Celestine contends that he did not have a prior felony

conviction under § 2K2.1(a)(4)(A) because his conviction for

aggravated robbery was after the commission of the firearms

offense.   Celestine acknowledges that his argument is foreclosed

by United States v. Gooden, 116 F.3d 721, 724-25 (5th Cir. 1997),

in which this court held that if the sentence for the prior

conviction is imposed prior to sentencing on the firearms offense

such that it qualifies for criminal history points, it

constitutes a "prior felony conviction" for purposes of

determining the base offense level under § 2K2.1(a)(4)(A).

     AFFIRMED.